FILED
                             NOT FOR PUBLICATION                              MAY 01 2015

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


MICHAEL A. VILLALOBOS,                           No. 13-17085

                Plaintiff - Appellant,           D.C. No. 3:12-cv-00138-MEJ

  v.
                                                 MEMORANDUM*
TOM VILSACK, Secretary, Department
of Agriculture, (Forest Service), Agency,

                Defendant - Appellee.


                    Appeal from the United States District Court
                        for the Northern District of California
                   Maria-Elena James, Magistrate Judge, Presiding**

                              Submitted April 22, 2015***

Before:         GOODWIN, BYBEE, and CHRISTEN, Circuit Judges.

       Michael A. Villalobos appeals pro se from the district court’s order

dismissing his employment action alleging retaliation and discrimination. We have

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

          **The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion.

Pagtalunan v. Galaza, 291 F.3d 639, 640 (9th Cir. 2002) (dismissal for failure to

comply with a court order); Hernandez v. City of El Monte, 138 F.3d 393, 398 (9th

Cir. 1998) (dismissal for failure to prosecute). We affirm.

      The district court did not abuse its discretion by dismissing Villalobos’

action without prejudice after Villalobos failed to respond timely to the district

court’s order to show cause regarding his failure to prosecute and meet court

deadlines, despite being warned that failure to respond could result in dismissal.

See Pagtalunan, 291 F.3d at 642 (setting forth factors for a district court to

consider in determining whether to dismiss for failure to comply with a court order

or failure to prosecute); see also Hernandez, 138 F.3d at 400-01 (a presumption of

prejudice arises from a plaintiff’s failure to prosecute or provide a non-frivolous

excuse for delay); Ash v. Cvetkov, 739 F.2d 493, 497 (9th Cir. 1984) (“[D]ismissal

without prejudice is a more easily justified sanction for failure to prosecute.”).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      AFFIRMED.




                                           2                                      13-17085